DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on December 18, 2020, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020, 8/27/2021 and 7/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving customer orders and delivering customer orders.

Step 2A – Prong 1
Independent Claims 1, 11 and 20 as a whole recite a method of organizing human activity.  The limitations reciting “dynamically generate estimated time of arrivals (ETAs) for one or more events corresponding to received orders using a dataset to adjust weighted parameters, the dataset including a series of successive training events with corresponding known time durations between training events; receiving an order message corresponding to a customer, the order message including a first order to a merchant and a first timestamp, wherein the first order is grouped into a batch of orders at a merchant depot; inputting the first timestamp to automatically generate first ETAs for one or more first events corresponding to the first order using the weighted parameters; and transmitting a routing notification to corresponding to a depot courier based on one or more of the first ETAs, wherein the routing notification includes information corresponding to the batch of orders at the merchant depot and information corresponding to a customer depot” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (neural network, customer device, courier device of claim 1; processors, memory, program, neural network, customer device, courier device of claim 11; medium, computer, program, neural network, customer device, courier device of claim 20) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (neural network, customer device, courier device of claim 1; processors, memory, program, neural network, customer device, courier device of claim 11; medium, computer, program, neural network, customer device, courier device of claim 20).  The following elements “processors, medium, memory, program, neural network, customer device, courier device”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (processors, medium, memory, program, neural network, customer device, courier device) are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-10 and 12-19 are also directed to same grouping of methods of organizing human activity.  The additional elements of processors, medium, memory, program in claim 14, neural network in claims 10 and 19, autonomous vehicle in claims 2 and 12, courier device in claims 4 and 14, automated locker system in claims 5 and 15, customer device/merchant device/courier device/client device in claims 8 and 18; are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 3-4, 7-11, 13-14, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iacono et al (US Patent No. 10043149 - hereinafter Iacono) in view of Levanon et al (US Patent Application Publication No. 20150227888 - hereinafter Levanon) in view of Yao et al (US Patent No. 10078337 - hereinafter Yao).
Re. claim 1, Iacono teaches:
A method comprising:
receiving an order message from a customer device corresponding to a customer, the order message including a first order to a merchant and a first timestamp […]; [Iacono; Col. 1 line 63 – Col 2 line 25 and Col. 3 line 40 – 50 show a user putting in an order from a restaurant. Further, Col. 8 lines 20-35 shows “the past order information 148 may include a day of the week, date, and time of day at which each order is received from the respective buyer”].
Iacono doesn’t teach, Levanon teaches:
[…] wherein the first order is grouped into a batch of orders at a merchant depot; [Levanon; ¶51 mentions grouping orders close to one another such as “For example, the processor may combine together two orders having, for example, maximum of 7 minute of traveling time, but may add to the set a third order only if the order is located less than 3 minutes of traveling time from the second order”].
transmitting a routing notification to a courier device corresponding to a depot courier based on one or more of the first ETAs, wherein the routing notification includes information corresponding to the batch of orders at the merchant depot and information corresponding to a customer depot.  [Levanon; ¶31, Fig. 3A and ¶38, shows orders presented to the courier device corresponding to the batching of the orders as mentioned in ¶51, but also provides the destination to each order such as “Screen 210 may be any display for displaying instructions to the courier. The instructions may comprise a list of orders to be delivered, the destination of each order, the route (e.g., a map) to each destination and the like. An exemplary screen 220 is shown in FIG. 6 and discussed below”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Levanon in the system of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since the “result may indicate if it will be benefiting to increase the number of couriers and what is the optimal number, or what will be the consequences of reducing the number of couriers and if it will dramatically reduce the delivery time”, [Levanon; ¶82].
Iacono doesn’t teach, Yao teaches:
training a neural network to dynamically generate estimated time of arrivals (ETAs) for one or more events corresponding to received orders using a dataset to adjust weighted parameters in the neural network, the dataset including a series of successive training events with corresponding known time durations between training events; [Yao; Column 2, Lines 1-3: "iteratively training a model for estimating a duration of a trip"; and Column 9, Lines 59-60 shows model that accurately and dynamically outputs predicted delivery durations. Column 3, Lines 14-17; Column 7, Lines 31-39; Column 8, Lines 39-42 shows time of arrivals with adjusted weighted factors in predictive model. Column 2, Lines 4-9 shows passing data set into predictive model with series of successive training events corresponding to time durations].
inputting the first timestamp into the neural network to automatically generate first ETAs for one or more first events corresponding to the first order using the weighted parameters; and [Yao; Col. 3 line 36 – Col. 4 line 3 shows the use of training models to predict ETA. While, Col. 10 line 37 – line 65 shows data with real-time models used to put into the model to predict proper timing for upcoming trips such as “FIG. 4A depicts a process by which one thread's real-time model 225 and selector 235 are trained and then applied to incoming trip duration requests”. Further shows the use of the previous trips to predict incoming durations for upcoming trips such as “real-time model 225 and selector 235 are trained with data from recently completed trips 440. In FIG. 4A, a trip 440 is represented by a line connecting two dots, the dots representing starting and ending times of the trip. The training data is collected and incorporated into the models as trips complete. Since completed trips have an actual trip duration, these trips may be used to train models that predict actual trip duration for near-in-time use of upcoming trips”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Yao in the system of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Iacono in view of Levanon in view of Yao teaches the method of claim 1.
Iacono teaches:
wherein the customer is located in a delivery area corresponding to the customer depot; and [Iacono; Col. 4 lines 16 – 56 shows delivery to the buyer at the delivery location].
Iacono doesn’t teach, Levanon teaches:
wherein the batch of orders includes one or more orders and is grouped based upon a proximity of delivery destinations of the one or more orders in the batch of orders to the delivery area.  [Levanon; ¶51 mentions grouping orders close to one another such as “For example, the processor may combine together two orders having, for example, maximum of 7 minute of traveling time, but may add to the set a third order only if the order is located less than 3 minutes of traveling time from the second order”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Levanon in the system of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since the “result may indicate if it will be benefiting to increase the number of couriers and what is the optimal number, or what will be the consequences of reducing the number of couriers and if it will dramatically reduce the delivery time”, [Levanon; ¶82].

Re. claim 4, Iacono in view of Levanon in view of Yao teaches the method of claim 1.
Iacono teaches:
further comprising transmitting an order notification to a courier device corresponding to a merchant courier based on one or more of the first ETAs, wherein the order notification includes information corresponding to the first order and information corresponding to the merchant depot.  [Iacono; Col. 4 lines 16 – 56 shows information sent to the deliverer with respect to orders to be picked up at merchant and then provides information for the customer in regards to where it would be delivered such as “order information 122 sent to the courier 120 may include the pickup location 124 for the order, the pickup time, and the delivery location 126 for the order. In some examples, the order information 122 may further include a contract time, i.e., a delivery time by which the service provider 104 has agreed to have the ordered item(s) 118 delivered to the buyer 110 at the delivery location 126” also shows merchant information (information corresponding to merchant depot) such as “For instance, the service provider 104 may predict the preparation time for the order, and the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102. In other examples, the order information 112 sent to the merchant 114 may include an inquiry as to when the order will be prepared and ready for pick up, and the merchant 114 may include with the merchant information 116 a predicted preparation time and/or a specified time at which the order will be ready for pickup”].

Re. claim 7, Iacono in view of Levanon in view of Yao teaches the method of claim 1.
Yao teaches:
wherein the one or more first events include one or more of the following: 
completion of the first order by the merchant, 
arrival of the first order at the merchant depot, 
arrival of the first order at the customer depot, and 
delivery of the first order to the customer.  [Yao; Col. 10 line 37 – Col. 11 line 51 shows data with real-time models or events labeled 415 and 420 finished (delivery of first order to customer, as customer is picked up and transported to destination) and used to predict upcoming timings for next trips such as “FIG. 4A depicts a process by which one thread's real-time model 225 and selector 235 are trained and then applied to incoming trip duration requests”. Further shows the use of the previous trips to predict incoming durations for upcoming trips such as “real-time model 225 and selector 235 are trained with data from recently completed trips 440. In FIG. 4A, a trip 440 is represented by a line connecting two dots, the dots representing starting and ending times of the trip. The training data is collected and incorporated into the models as trips complete. Since completed trips have an actual trip duration, these trips may be used to train models that predict actual trip duration for near-in-time use of upcoming trips”. Lastly, in regards to “updated timestamp for subsequent event” Fig. 4A puts into the model trips labeled 415 and trip labeled 420, trip labeled 420 is the updated timestamp for a second event to assist in predicting ETAs such as “A first mini-batch 415 of trip data is used by the trip duration model generator 240 to train the real-time model 225 and a second mini-batch 420 of trip data is used to train the selector 235. In some embodiments, a mini-batch is associated with a training window 430 (e.g., the first mini-batch 415 and a first training window 430A as shown in FIG. 4A). That is, trip data collected within training window 430A becomes a part of the first mini-batch 415. In some embodiments, rather than collecting mini-batch data within a predefined training window 430, the first mini-batch 415 data is collected until a number of trips have completed and trip data collected subsequently is used for the second mini-batch 420”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Yao in the system of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 8, Iacono in view of Levanon in view of Yao teaches the method of claim 7.
Iacono teaches:
wherein confirmations for the one or more first events are received from one or more of the following: 
the customer device, 
a merchant device corresponding to the merchant, 
the courier device corresponding to the depot courier, [Iacono; Col. 8 lines 5 – 20 shows information sent to the deliverer with respect to orders to be picked up at merchant and then provides information for the customer in regards to where it would be delivered such as “When the courier 120 has completed delivery of the order to the delivery location 126, the courier 120 may use the courier application 138 to inform the order processing module 140 that the delivery has been completed”].
a client device corresponding to the merchant depot, and 
a client device corresponding to the customer depot.

Re. claim 9, Iacono in view of Levanon in view of Yao teaches the method of claim 1.
Iacono teaches:
further comprising transmitting a dispatch message to a delivery courier, based on one or more of the first ETAs, wherein the dispatch message includes an identification of the first order and a location of the customer.  [Iacono; Col. 4 lines 16 – 56 shows information sent to the deliverer with respect to orders to be picked up at merchant and then provides information for the customer in regards to where it would be delivered such as “order information 122 sent to the courier 120 may include the pickup location 124 for the order, the pickup time, and the delivery location 126 for the order. In some examples, the order information 122 may further include a contract time, i.e., a delivery time by which the service provider 104 has agreed to have the ordered item(s) 118 delivered to the buyer 110 at the delivery location 126”].

Re. claim 10, Iacono in view of Levanon in view of Yao teaches the method of claim 1.
Iacono doesn’t teach, Yao teaches:
inputting an updated timestamp for a subsequent event of the one or more first events into the neural network to automatically adjust one or more of the first ETAs with one or more updated ETAs. [Yao; Col. 3 line 36 – Col. 4 line 3 shows the use of training models to predict ETA. While, Col. 10 line 37 – Col. 11 line 51 shows data with real-time models used to put into the model to predict proper timing for upcoming trips such as “FIG. 4A depicts a process by which one thread's real-time model 225 and selector 235 are trained and then applied to incoming trip duration requests”. Further shows the use of the previous trips to predict incoming durations for upcoming trips such as “real-time model 225 and selector 235 are trained with data from recently completed trips 440. In FIG. 4A, a trip 440 is represented by a line connecting two dots, the dots representing starting and ending times of the trip. The training data is collected and incorporated into the models as trips complete. Since completed trips have an actual trip duration, these trips may be used to train models that predict actual trip duration for near-in-time use of upcoming trips”. Lastly, in regards to “updated timestamp for subsequent event” Fig. 4A puts into the model trips labeled 415 and trip labeled 420, trip labeled 420 is the updated timestamp for a second event to assist in predicting ETAs such as “A first mini-batch 415 of trip data is used by the trip duration model generator 240 to train the real-time model 225 and a second mini-batch 420 of trip data is used to train the selector 235. In some embodiments, a mini-batch is associated with a training window 430 (e.g., the first mini-batch 415 and a first training window 430A as shown in FIG. 4A). That is, trip data collected within training window 430A becomes a part of the first mini-batch 415. In some embodiments, rather than collecting mini-batch data within a predefined training window 430, the first mini-batch 415 data is collected until a number of trips have completed and trip data collected subsequently is used for the second mini-batch 420”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Yao in the system of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 11,
System of claim 11 substantially mirrors the Method of claim 1, and Iacono further teaches processors, memory, programs stored in the memory, programs comprising instructions as shown in Col. 20 lines 19-40.

Re. claim 13,
System of claim 13 substantially mirrors the Method of claim 3.

Re. claim 14,
System of claim 14 substantially mirrors the Method of claim 4.

Re. claim 17,
System of claim 17 substantially mirrors the Method of claim 7.

Re. claim 18,
System of claim 18 substantially mirrors the Method of claim 8.

Re. claim 19,
System of claim 19 substantially mirrors the Method of claim 10.

Re. claim 20,
Medium of claim 20 substantially mirrors the Method of claim 1, and Iacono further teaches non-transitory computer readable medium storing one or more programs configured for execution by a computer, the one or more programs comprising instructions as shown in Col. 20 lines 19-40.

	
Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iacono in view of Levanon in view of Yao in view of Kimchi et al (US Patent Application Publication No. 20150120094 - hereinafter Kimchi).
Re. claim 2, Iacono in view of Levanon in view of Yao teaches the method of claim 1.
Iacono doesn’t teach, Kimchi teaches:
wherein the depot courier comprises an autonomous vehicle configured to travel along a predetermined route between the merchant depot and the customer depot.  [Kimchi; ¶25 and Fig. 1 shows user selecting drone delivery to deliver them a 6” touch screen display sold by ABC Company (merchant), also Fig. 1 shows an option as “Bring it to me” or Home which is the customer depot].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Kimchi in the system of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 12,
System of claim 12 substantially mirrors the Method of claim 2.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iacono in view of Levanon in view of Yao in view of Gupta et al (US Patent Application Publication No. 20130261792 - hereinafter Gupta).
Re. claim 5, Iacono in view of Levanon in view of Yao teaches the method of claim 1.
Iacono doesn’t teach, Gupta teaches:
wherein the customer depot comprises an automated locker system with a plurality of storage compartments for storing one or more orders including the batch of orders, wherein the plurality of storage compartments are configured to authenticate the depot courier.  [Gupta; Fig. 2 shows automated locker system with plurality of storage compartments to store packages, while ¶45 shows an access code used to gain access to compartment and also ¶96 records the individual placing the item inside such as “the image capture device may record video of the individual placing the received delivery container in the open storage compartment and such video may be processed to confirm the items are there before the control station 201 allows the storage compartment door to be locked”, further showing carrier using a unique identifier for authentication such as “a unique identifier that is to be used by the carrier to obtain access to the transfer containers securely stored in the storage compartment(s) at the pickup location”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Gupta in the system of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 6, Iacono in view of Levanon in view of Yao in view of Gupta teaches the method of claim 5.
Iacono doesn’t teach, Gupta teaches:
wherein one or more other batches of orders are received at the customer depot from one or more other merchant depots by one or more other depot couriers.  [Gupta; ¶53 shows plurality of orders shipped to the customer depot (lockers) along with agents (other depot couriers), this system shows that it receives shipments of stock from various vendors (other merchant depots) in ¶23].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Gupta in the system of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 15,
System of claim 15 substantially mirrors the Method of claim 5.

Re. claim 16,
System of claim 16 substantially mirrors the Method of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628